The issues in this case are identical with the issues in the case of Natalbany *Page 875 
Lumber Company, Ltd., v. Ernest F. McGraw, 188 La. 863,178 So. 377, with which it was consolidated for trial in the district court and for hearing in this court.
For the reasons assigned in the opinion this day handed down in the case of the Natalbany Lumber Co., Ltd., v. Ernest F. McGraw,188 La. 863, 178 So. 377, of the docket of this court, the judgment herein appealed from is affirmed.
HIGGINS, J., absent.